DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/18/2022 has been entered.

Allowable Subject Matter
This application is in condition for allowance except for the following formal matters: 

Claims 1, 2, 4, 5, 7, 8, 12 and 13 are objected to because of the following informalities:  
Regarding claims 1, 7, “first (second/third) trench portion” should be changed to “a first (second/third) U-shaped trench portion” in all instances.
Regarding claim 1, “the longer portion,” (page 4 line 14) should be changed to “the longer portion of the second U-shaped trench portion.”
Regarding claim 1, “a first opening…is closest to the shorter portion of the dummy-base region,” appears to be intended as “a first opening…is closest to the shorter portion of the second U-shaped trench portion.”
Regarding claim 1, “the shorter portion,” (page 4 lines 19 and 21) should be changed to “the shorter portion of the second U-shaped trench portion.”
Regarding claim 2, 4, 5, 8, 12, 13, “the shorter portion,” should be changed to “the shorter portion of the second U-shaped trench portion.”
Regarding claim 8, “the emitter region being provided between the first trench portion and the second trench portion,” should be changed to “the emitter region being an emitter region of the first vertical IGBT device or the second vertical IGBT device.”
Regarding claim 12, “only” should be cancelled from the claim.

Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Claims 1-14 would be allowable if rewritten to correct the formal matters as set forth above.

The following is an examiner’s statement of reasons for indicating allowable subject matter:
Regarding claim 1, the prior art of record, either singularly or in combination, does not disclose 
or suggest the claimed limitation “a plurality of ”U”-shaped trench portions,” in combination with a first vertical IGBT device formed between a first of the two longer portions of the first trench portion and a first of the two longer portions of the second trench portion, a base of the first vertical |GBT device being of a first conductivity-type; a second vertical IGBT device formed between a second of the two longer portions of the second trench portion and a first of the two longer portions of the third trench portion, a base of the second vertical IGBT device being of the first conductivity-type,” in combination with a dummy-base region of the first conductivity-type that includes a contact region that is in direct contact with the emitter electrode, the dummy-base region being surrounded by the second [U-shaped] trench portion,” in combination with “a single column of openings…including: a first opening of the single column of openings that is closest to the shorter portion of the [second U-shaped trench], a second opening of the single column of openings that is second closest to the shorter portion [of the second U-shaped trench], and a third opening of the single column of openings that is third closest to the shorter portion [of the second U-shaped trench,” in combination with “a distance between a center of the first opening and a center of the second opening is shorter than a distance between the center of the second opening and a center of the third opening,” in combination with the remaining claimed limitations.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lauren R Bell whose telephone number is (571)272-7199. The examiner can normally be reached M-H 7am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra Smith can be reached on (571)272-2429. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




                                                                                                                                                                                                 /LAUREN R BELL/Primary Examiner, Art Unit 2816     
7/1/2022